u;7& 7TT" &>fy /5 '^"i 6^^ Copy e-f-t^c^ie^^e Scyt^r




l**l^c*i7 ^'.possri/e 7U^^ £»f waupr <a„e _f




         RECEIVED IN
    COURT OF CRIMINAL APPEALS
           FEB 122015
                  OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                      P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                                                                     ^SP%
            OFFICIAL BUSINESS^
            STATE OF TEXAS,                                        5? fj? * •s&gg^^^mF&sssszr
                                                                   -3 ^SftV' ^SStaSSSSp- P1TNF.Y BOWES
            PENALTY FOR < ^                 q£-                    02 im               $ 00.26s
 1/28/2015 PRIVATE USE r, g|'                                      000 42 79598         "JAN 29
                                                                   MAILED FRf}A ^CRgE 28*845
                                                                                                   2015


 VANOVER, MATTHEW RYAN|JERRX
                                         P134383-14 *
 On this day the State's Responsitefep^i^t's petition for discretionary review
 has beer*fiied [The Court requiresTir^b of this document to be filed .n this
 office within three (3) days pursuant to Rule 9.3(b).]    ^ ^^ ^
                                 MATTHEW RYAN JERRY VANOVER
                                 TDC# 1904572
                                 BRISCOE UNIT
                                 1459W. HWY85
                                 DILLEY.TX 78017


MEBH3B "730 i f
                                      H-t—iiii---1 H-fiiiJfiil---i«li«r|"1"f"fl*"«i,lli"i*-


V/o ilc&ct/eJl o                  ^         1- 02)- 15
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


            OFFICIAL BUSINESS                   %£$&•$$• 8                        ^
            o i Ale Or TEXAS             iu2    &£i&S>ni5??*ri 2 w.         •sSbpjbbbbbpjbsb**


 1/23/2015 PRiVATE USE                  gg Plia2lE2l oeOA7Rftf.506-1^ff02SB,-CR
 VANOVER, MATTHEW RYAN JERRY" %^2gs&~ mailed frg^zggcflg 7|^45
                                     PD-1383-14
 On this day, this Court has granted the Appellant's Pro Se Motion to Suspend Rule
 9.3(b) T.R.A.P.
                                                                                Abel Acosta, Clerk

                              MATTHEW RYAN JERRY VANOVER
                              TDC# 1904572                                               f\
                              BRISCOE UNIT                                              \\ '
                              1459W. HWY85                                  ~       -
                              DILLEY, TX 78017



TN3B   78017
                                ..i.||«||.ji,.i|||..«||.»|.|jiiH.||ITi.|lj.»„t|jl|ijijilil.,




I/&/5 lW[(?i/4 ov/v                            (\3>0-i$